            Case 2:20-cv-00035-JRG Document 5 Filed 02/18/20 Page 1 of 3 PageID #: 43
                                     UNITED STATES DISTRICT COURT
                                                              for tlic
                                             EASTERN DISTRICT OF TEXAS

       TAACTUS TECHNOLOGIES, LLC                               §
                                                               §
                                                               §
                           Plaintiff(s),                       §
       V.                                                      §         Civil Action No. 2;20-CV-0Q035-JRG
                                                               §
       SAMSUNG ELECTRONICS CO., LTD.;                          §
       AND SAMSUNG ELECTRONICS                                 §
       AMERICA, INC
                         Dcfcndant(s).                         §
                                                RETURN OF SERVICE
    Came to my hand on Thursday, February 13, 2020 at 2:10 PM,
    Executed at: 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201
    within the county of DALLAS at 11:55 AM, on Friday, February 14,2020,
    by delivering to the within named:

                                   SAMSUNG ELECTRONICS AMERICA, INC

    By delivering to its Registered Agent, CT CORPORATION SYSTEM
    By personally delivering to its Authorized Agent, KIMBERLEY HIGHTOWER
    a true copy of this

    SUMMONS IN A CIVIL ACTION and PLAINTIFF'S ORIGINAL COMPLAINT FOR PATENT
       INFRINGEMENT WITH EXHIBITS A, B, CIVIL COVER SHEET, and REPORT ON THE
             FILING OR DETERMINATION OF AN ACTION REGARDING A PATENT OR
                                                           TRADEMARK


    having first endorsed thereon the dale of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Adam Bridgewatcr who after being duly
sworn on oath states: "My name is Adam Bridgcwater. 1am a person not less than eighteen (18) years of age and I am
competent to make this oath. 1am a resident of the State of Texas. I have personal knowledge of the facts and statements
contained herein and aver that each is true and correct. I am not a party to nor related or affiliated with any parly to this
suit. I have no interest in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor involving
moral turpitude. I am familiar with the Texas Rules of Civil Procedure, and the Texas Civil Practice and Remedies Codes
as they apply to service of process. I am certified by the Judicial Branch Certification Commission to deliver citations and
other notices from any District, County and Justice Courts in and for the Stale of Texas in compliance with rule 103 and
501.2 of the TRCP.




       Adam Bridgcwater - PSC 237 - Exp 07/31/20
        servcd@spccialdeUvery.com


    Subscribed and Sworn to by Adam Bridgcwater, Before Me, the undersigned authority, on this
    17"' day of February, 2020.

                                   CHARITY NCOLEMAN 1,                ^           v '—..           * fT
                                       Notary PubHc I               Notary Public m and for the State ot Icxas
                                       STATE OF TEXAS
                                           ID#12523831-2
Case 2:20-cv-00035-JRG Document 5 Filed 02/18/20 Page 2 of 3 PageID #: 44
Case 2:20-cv-00035-JRG Document 5 Filed 02/18/20 Page 3 of 3 PageID #: 45
